Reynolds, J. P.
Appeal from a judgment of the Supreme Court, Albany County, dismissing appellant’s writ of habeas corpus after a hearing. While this appeal was pending, appellant was indicted by the Albany County Grand Jury for the crimes of burglary, third degree in violation of section 140.20 of the Penal Law, and grand larceny, second degree in violation of section 155.35 of the Penal Law, arising from the same factual circumstances recited in the information here involved. Appellant is thus no longer held pursuant to the information but instead the Grand Jury indictment, and thus his objection to the original detention is now academic (see People ex rel. Hirschberg v. Close, 1 N Y 2d 258). Appeal dismissed, without costs. Reynolds, J. P., Staley, Jr., Greenblott, Cooke and Sweeney, JJ., concur in memorandum by Reynolds, J. P.